Citation Nr: 1243217	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to December 1968.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss, tinnitus, and PTSD, and assigned initial ratings of 10 percent, effective February 29, 2008.  The Veteran appealed with respect to the propriety of the assigned ratings. 

Relevant to the Veteran's PTSD, a June 2009 rating decision increased the rating to 30 percent, effective February 29, 2008.  The Veteran has not indicated that he is satisfied with the rating now assigned; therefore, his disagreement with the initial rating remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).  Therefore, the issue remains in appellate status.  

The issues of entitlement to higher initial ratings for bilateral hearing loss and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus.

2.  The rating schedule is adequate to evaluate the Veteran's tinnitus and there is no evidence of marked interference with employment or frequent periods of hospitalization.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus, and the criteria for an extra-schedular evaluation have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his tinnitus from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his tinnitus was granted and an initial rating was assigned in the December 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in November 2008 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected tinnitus as it includes an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In the December 2008rating decision on appeal, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective February 29, 2008.  The Veteran alleges that he is entitled to an evaluation in excess of 10 percent.

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Relevant to extra-schedular consideration, the Veteran contends that his tinnitus occurs intermittently, approximately one time a month for about two minutes, and affects his daily activities and sleeping habits when it does occur.   

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  More specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  As discussed previously, the Veteran claims that his tinnitus occurs intermittently, approximately one time a month for about two minutes, which is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  There are no additional symptoms of the Veteran's tinnitus that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, there is no evidence of marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the evidence reflects that, while the Veteran is unemployed, he had retired after being released from prison, which he claims is the result of legal problems stemming from his PTSD.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine pursuant to 38 U.S.C.A. § 5107.  However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his tinnitus.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for higher initial ratings for his bilateral hearing loss and PTSD so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

With respect to his bilateral hearing loss, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination so as to determine the current nature and severity of such disability.  In this regard, in his November 2012 Appellant's Brief, the Veteran's representative requested a remand of the claim for bilateral hearing loss for two reasons.  First, four years have passed since the last VA audiometric evaluation, and consequently a new examination to assess the current level of disability is necessary to rate the present claim.  Second, in performing a Maryland CNC speech discrimination test, the prior VA examiner used a level of presentation that was higher than standard casual conversation, 70 decibels (dB) instead of 60 dB, inflating the Veteran's speech discrimination scores.  As the Board agrees that the age of the examination is too old, this claim will be remanded for a new audiometric evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, the VA examiner should be asked to provide an explanation as to the Veteran's Maryland CNC scores.

The Board observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.

Relevant to the Veteran's PTSD, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of such disability.  In this regard, the Board observes that he was last examined by VA in April 2009.  As it has been over 3 and a half years since such examination and the most recent treatment records addressing the Veteran's PTSD are dated in 2008, the evidence does not provide a current disability picture of the Veteran's PTSD.  Moreover, the Veteran has alleged that his PTSD renders him unemployable in that he claims his criminal history is the result of such service-connected disability.  Specifically, the Veteran indicated he had retired after being released from prison, which he claims is the result of legal problems stemming from his PTSD.  Therefore, the Board finds that a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD, to include whether such renders him unemployable.   

Furthermore, relevant to both claims, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the record reflects that the Veteran has sought private treatment for his bilateral hearing loss at King Hearing Center.  Additionally, he receives treatment through the Amarillo, Texas, VA Healthcare System at the Lubbock, Texas, VA Outpatient Clinic.  In this regard, the most recent treatment records from such facility are dated in November 2008.  Furthermore, the Veteran indicated at his April 2009 VA examination for PTSD that he was treated at the Vet Center.  Therefore, on remand, the Veteran should be requested to identify all providers who treat him for his bilateral hearing loss and PTSD.  Thereafter, all identified records, to specifically include those from the King Hearing Center, the Amarillo VA Healthcare System dated from November 2008 to the present, and the Lubbock Vet Center, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify all providers who have treated him for his bilateral hearing loss and PTSD since February 2008.  After obtaining any necessary authorization from the Veteran, all identified records, to specifically include those from the King Hearing Center, the Amarillo VA Healthcare System dated from November 2008 to the present, and the Lubbock Vet Center, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz . A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  In addition, the examiner is requested to specifically address the Veteran's Maryland CNC scores, including the level of presentation used during the test, and the rationale for choosing that level.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


